Rotiirocic, J.
(dissenting). — It appears to me that the foregoing opinion is unsound in its reasoning, and wrong in its conclusions, upon two questions *345involved in the record in the case. These questions involve the validity of certain provisions found in chapter 17, Laws, Twenty-third G-eneral Assembly. ~T~ believe that parts of that act are plainly invalid, and ought not to be upheld by this court; and it is proper to say here that the question as to the power of the legislature to authorize the railroad commissionei’s to establish and promulgate joint rates for the transportation of freight over connecting lines of railroad is not necessary to be determined in this case. The question! is, does the said act, by reason of its plain language, \ violate the constitution of the United States, and of \ this state in so far as it compels a common carrier to perform service without compensation, or to surrender its property to another carrier, and thus deprive it of its property without due process of law?
The first question arises upon the second section of the act. It is therein provided that “ carload lots shall be transferred without unloading from the_cars in which such shipments were first made, unless such unloading in other cars shall be done without charge therefor to the shipper or receiver of said carload lots, and such transfer be made without unreasonable delay.” This provision of the law is absolute. It seeks to compel the initial carrier to deliver its loaded cars to the connecting carrier without any rule or regulation for its return, and without its consent, or to unload the contents of the ■car into other cars without compensation. It is apparent that the initial carrier is compelled by the act to name to the shipper a joint through rate over all lines of road which the shipper may designate. The law attempts to compel the initial carrier, if the freight be paid in advance, to account to all other carriers for •their proportion of the charges, or, if the freight be paid to the last carrier, it becomes the agent or collector for all the others. This enforces contractual! Telations against the will of the parties, and it is no 1 •answer to say that it is not in the nature of a contract, I that it is a rule or regulation prescribed by law. / lc partakes of the nature of a contract, by whatever *346name it may be called ; and the fact, that carriers over~[ connecting lines do, by contract, make through shipments, is no reason why they should not be allowed to make their own contracts at least so far as to protect themselves in the collection of their freight charges, and in the control of their cars. They should have this power, or the law should provide for such regulations as would protect them in their undoubted rights
The second question is whether, by the act undeib consideration, the joint rates fixed by the commissioners are to be regarded as absolute. The last part of \ section 3 of the act is unintelligible. What is intendea thereby cannot be determined without the interpolation of words, so as to give meaning to that which is absolutely unmeaning. I am not aware that any court has ever, under the guise of construction, entered upon the field of legislation to the extent required to hold that the act provides that,the schedule of rates shall be prima facie evidence that the same are reasonable and just; and the attempt to find ground upon which to hold the act valid, by reference to the act of which it purported to be amendatory, it seems to me is equally unwarranted.
Without elaborating these questions, I conclude that no court ought to be called upon to uphold an act like this, which attempts to control the most important rights without the semblance of an effort to protect the parties affected thereby. In addition to the failure- to make the third section intelligible, the second section requires that, if the initial carrier-does not deem it prudent to deliver its car to the connecting line for any reason, such as that the car is-required to transact its own business,' or that it may have to institute legal proceedings to procure its return, the contents shall be unloaded “in other cars” without unreasonable delay. It is to be supposed that this-means other cars, the property of the connecting line.. It cannot discharge its obligation by unloading in a warehouse, if the connecting carrier neglects to furnish other cars. It appears to me that it will be time enough. *347to authorize the establishment oí through rates when a law shall be passed making provision for the protection of the rights of property which are everywhere and at all times regarded as sacred, and of which the owner cannot be deprived even by legislative authority, without due process of law. In my opinion, the order and judgment of the district court should be aeeirmed.
■KOBÍNSON, J., concurs in this dissent.